DETAILED ACTION
The response filed on 12/21/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 16, 20, 23 and 27 are amended.
No new claim(s) is/are added.
Claims 16-29 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 7), filed 12/21/2021, regarding Objections to the Specification have been fully considered and the specification has been amended.  The objection to Specification has been withdrawn in view of the amendment to the Specification.
Applicant's Remarks (on page 8-9), filed 12/21/2021, regarding Claim Objections have been fully considered and the claims have been amended.  The objections to claims 16, 20, 23 and 27 have been withdrawn in view of the amendment.
Applicant's arguments, see Remarks (on page 9), filed 12/21/2021, regarding Double Patenting Rejection have been fully considered and are persuasive.  The nonstatutory obviousness-type double patenting rejection has been withdrawn.
Applicant's Remarks (on page 9), filed 12/21/2021, regarding Claim Rejections – 35 U.S.C. §112 have been fully considered and the claims have been amended.  The rejections to claims 16-29 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments, see Remark (on page 10-12), filed 12/21/2021, with respect to claims 16 and 23 have been fully considered and are persuasive.  The §103 rejections of claims 16-29 have been withdrawn. 

Allowable Subject Matter
Claims 16-29 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 16-29 (renumbered as 1-14) are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462